Citation Nr: 0110534	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  96-29 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from April 1944 to May 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
bilateral hearing loss.  This matter also arises from a June 
1996 rating decision in which the RO denied service 
connection for tinnitus.  

By September 1999 decision, the Board denied service 
connection for bilateral hearing loss and for tinnitus.  The 
veteran appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In August 2000, the 
parties filed a Joint Motion to Vacate the BVA Decision, to 
Remand, and to Stay Proceedings.  In an August 2000 Order, 
the Court granted the Joint Motion for Remand, vacated the 
Board's September 1999 decision, and remanded the case to the 
Board for additional development of the record and 
adjudication.  The Board notes that the veteran was 
previously represented by The American Legion.  However, 
since the Board's 1999 decision, he has been represented by 
Norman R. Zamboni, Esquire.


REMAND

In the September 1999 decision, the Board denied service 
connection for bilateral hearing loss, finding that there was 
no medical evidence showing that the veteran's bilateral 
hearing loss was related to noise exposure in service.  The 
Board also denied service connection for tinnitus, finding 
that the veteran had not submitted any competent (medical) or 
lay evidence showing that he currently had tinnitus.  

In August 2000, the Court remanded the issues to the Board in 
accordance with the Joint Motion filed in August 2000.  In 
the Joint Motion, it was noted that a remand was required 
because the veteran's service medical records were "never 
obtained by VA prior to denying his claim".  It was noted 
that the record only contained the veteran's entrance and 
discharge physicals, and that his complete set of treatment 
records were not part of the record.  It was also noted that 
the record did not show that such treatment records were ever 
requested, nor did the record reflect that all efforts to 
obtain them had been exhausted.  Thus, in light of the Joint 
Motion and Court Order, the Board finds that this matter 
should be remanded for the RO to conduct an exhaustive search 
to attempt to obtain any additional service medical records 
for the veteran.  The RO should document all efforts made in 
this regard.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because of this change in 
the law, a remand in this case would be required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  

Also, in light of the new law, the veteran should be 
scheduled for a VA otolaryngology examination to determine 
the probable etiology of his bilateral hearing loss, as well 
as to determine whether his bilateral hearing loss noted on 
his induction examination was aggravated by service.  The VA 
examiner should note whether the veteran has tinnitus, and if 
so, the probable etiology of his tinnitus.

Accordingly, this case is REMANDED for the following:

1.  The RO should arrange for an 
exhaustive search for any additional 
service medical records for the veteran.  
All efforts to obtain his service medical 
records should be documented.  If there 
are no additional service medical records 
available, then it should be so 
certified.

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
bilateral hearing loss and/or tinnitus 
since his separation from service.  After 
securing the necessary releases, the RO 
should request copies of any previously 
unobtained medical records for 
association with the claims folder.

3.  The veteran should be scheduled for a 
VA examination by an otolaryngologist, to 
determine the nature and probable 
etiology of his bilateral hearing loss, 
and whether he has tinnitus, and if so 
the probable etiology of his tinnitus.  
The claims folder must be made available 
to and reviewed by the examiner.  All 
indicated tests and studies, including an 
audiological evaluation, should be 
performed, and all findings should be 
reported in detail.  It is imperative 
that the examiner take a detailed history 
of the veteran's exposure to noise or 
acoustic trauma before, during and after 
service.  On the basis of historical 
information, a review of the claims file 
and current clinical and audiometric 
findings, the examiner should be 
requested to express opinions as to:  (1) 
whether it is at least as likely as not 
that the veteran's hearing loss noted on 
service entry examination increased in 
severity due to noise exposure in 
service; and (2) whether his current 
bilateral hearing loss was at least as 
likely as not made worse by the 

noise exposure during service.  Also, if 
it is determined that the veteran has 
tinnitus, then the examiner should be 
requested to express an opinion as to 
whether his tinnitus is at least as 
likely as not related to the noise 
exposure during service.  Any opinions 
expressed should be supported by 
appropriate evidentiary references and 
rationale.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


